Case 1:20-cv-20813-RNS Document 1 Entered on FLSD Docket 06/20/2019 Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  SISVEL INTERNATIONAL S.A.,

                         Plaintiff,                     Civil Action No. ______________

         v.

  BLU PRODUCTS, INC.,                                   JURY TRIAL DEMANDED

                         Defendant.


                         COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Sisvel International S.A. (“Sisvel” or “Plaintiff”), for its Complaint against

  Defendant BLU Products, Inc. (“BLU” or “Defendant”), alleges the following:

                                      NATURE OF THE ACTION

         1.      This is an action for patent infringement arising under the Patent Laws of the United

  States, 35 U.S.C. § 1 et seq.

                                           THE PARTIES

         2.      Plaintiff is an entity organized under the laws of Luxembourg with a place of

  business at 6, Avenue Marie Thérèse, 2132 Luxembourg, Grand Duchy of Luxembourg.

         3.      Founded in Italy in 1982, Sisvel is a world leader in fostering innovation and

  managing intellectual property. Sisvel works with its partners offering a comprehensive approach

  to patent licensing: from issuing initial calls for essential patents; facilitating discussions among

  stakeholders; developing multiparty license agreements; executing and administering licenses; to

  collecting and distributing royalties. At the same time, Sisvel actively promotes a culture of

  respect and understanding of the intellectual property and innovation ecosystem through, for

  example, its regular presence at the key consumer electronics trade fairs and intellectual property



                                                                                         Page 1 of 13
Case 1:20-cv-20813-RNS Document 1 Entered on FLSD Docket 06/20/2019 Page 2 of 13



  events, participation in policy discussions and conferences, as well as open dialogues with a

  number of government bodies, standard-setting organizations and industry associations.

         4.      In early 2016, Sisvel initiated licensing activities in North America via its U.S.

  subsidiary, Sisvel US Inc.

         5.      Upon information and belief, Defendant is a corporation organized and existing

  under the laws of Delaware, with its principal place of business at 10814 NW 33rd St., Building

  100, Doral, Florida 33172.

         6.      Defendant maintains a registered agent for service of process in Delaware at

  The Company Corporation, 251 Little Falls Drive, Wilmington, Delaware 19808. Upon

  information and belief, Defendant sells and offers to sell products and services throughout the

  United States, including in this judicial district, and introduces products and services that enter

  into the stream of commerce and that incorporate infringing technology knowing that they would

  be sold in this judicial district and elsewhere in the United States.

         7.      Defendant makes, uses, sells and offers for sale, provides, and causes to be used,

  now and within the past six years, the Vivo Series, Grand Series, Studio Series, and Zoey Series

  of cellular devices (“Accused Instrumentalities”), among other such devices.

                                   JURISDICTION AND VENUE

         8.      This Court has jurisdiction over the subject matter jurisdiction of this case under

  28 U.S.C. §§ 1331 (federal question) and 1338(a) (patent law – 35 U.S.C. § 101, et seq.).

         9.      This Court has personal jurisdiction over Defendant, because Defendant has

  sufficient minimum contacts within the State of Delaware and this District, pursuant to due process

  and/or the Del. Code. Ann. Tit. 3, § 3104, as Defendant has purposefully availed itself of the

  privileges of conducting business in the State of Delaware by regularly conducting and soliciting

  business within the State of Delaware and within this District, and because Plaintiff’s causes of


                                                                                        Page 2 of 13
Case 1:20-cv-20813-RNS Document 1 Entered on FLSD Docket 06/20/2019 Page 3 of 13



  action arise directly from Defendant’s business contacts and other activities in the State of

  Delaware and this District. Further, this Court has personal jurisdiction over Defendant because

  it is incorporated in the State of Delaware and have purposely availed itself of the privileges and

  benefits of the laws of the State of Delaware.

         10.     Venue is proper in this judicial district under 28 U.S.C. § 1400(b) as Defendant is

  incorporated in the State of Delaware.

                                           BACKGROUND

         11.     Plaintiff is the owner by assignment of a portfolio of patents, including the five

  patents described in detail in the counts below (collectively, the “Asserted Patents”), that relate to

  technology for cellular communications networks, including variations or generations of cellular

  communication network technology such as, but not limited to 2G, and 3G.

         12.     Cellular communication network technology is used to provide data transmission

  across mobile cellular networks.

         13.     U.S. Patent Nos. 6,529,561 (“the ’561 patent”), 7,433,698 (“the ’698 patent”),

  8,364,196 (“the ’196 patent”), 7,751,803 (“the ’803 patent”), and 7,894,443 (“the ’443 patent”)

  were assigned to Nokia Corporation either directly from the inventors or through mergers. In 2011

  the ’561, ’698, ’196, ’803, and the ’443 patents were assigned to a trust by Nokia Corporation. On

  April 10, 2012, Sisvel obtained ownership of the ’561, ’698, ’196, ’803, and the ’443 patents.

         14.     Sisvel is the rightful owner of the Asserted Patents and holds the entire right, title

  and interest in the Asserted Patents.

                 COUNT I – INFRINGEMENT OF U.S. PATENT NO. 6,529,561

         15.     The allegations set forth in the foregoing paragraphs 1 through 14 are incorporated

  into this First Claim for Relief.




                                                                                          Page 3 of 13
Case 1:20-cv-20813-RNS Document 1 Entered on FLSD Docket 06/20/2019 Page 4 of 13



         16.     On March 4, 2003, the ’561 patent, entitled “Data Transmission In Radio System”

  was duly and legally issued by the United States Patent and Trademark Office from a patent

  application filed on May 10, 2001, which claims priority to a PCT application filed on September

  7, 2000, and further claims priority to a foreign patent application filed on September 10, 1999.

  A true and correct copy of the ’561 patent is attached as Exhibit 1.

         17.     Plaintiff is the assignee and owner of the right, title and interest in and to the ʼ561

  patent, including the right to assert all causes of action arising under said patents and the right to

  any remedies for infringement of them.

         18.     Upon information and belief, Defendant has and continues to directly infringe at

  least claim 10 of the ʼ561 patent by making, using, selling, importing, offering for sale, providing,

  practicing, and causing the Accused Instrumentality that infringe the patented methods.

         19.     Upon information and belief, these Accused Instrumentality are used, marketed,

  provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

  users across the country and in this District.

         20.     Upon information and belief, Defendant has induced and continues to induce others

  to infringe at least claim 10 of the ’561 patent under 35 U.S.C. § 271(b) by, among other things,

  and with specific intent or willful blindness, actively aiding and abetting others to infringe,

  including, but not limited to Defendant’s partners, clients, customers/subscribers, and end users,

  whose use of the Accused Instrumentality constitutes direct infringement of at least one claim of

  the ’561 patent.

         21.     In particular, the Defendant’s actions that aid and abet others such as its partners,

  customers/subscribers, clients, and end users to infringe include advertising and distributing the




                                                                                          Page 4 of 13
Case 1:20-cv-20813-RNS Document 1 Entered on FLSD Docket 06/20/2019 Page 5 of 13



  Accused Instrumentality and providing instruction materials, training, and services regarding the

  Accused Instrumentality.

             22.   Upon information and belief, the Defendant is liable as a contributory infringer of

  the ʼ561 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

  States the Accused Instrumentality that infringe the patented methods, to be especially made or

  adapted for use in an infringement of the ʼ561 patent. Each of the Accused Instrumentality is a

  material component for use in practicing the ʼ561 patent and is specifically made and are not a

  staple article of commerce suitable for substantial non-infringing use.

             23.   Defendant was made aware of the ʼ561 patent and its infringement thereof at least

  as early as the date of filing of this Complaint.

             24.   Defendant was also made aware of the ʼ561 patent and its infringement thereof on

  by correspondence from Plaintiff on July 11, 2014.

             25.   Since July 11, 2014, Defendant’s infringement has been, and continues to be

  willful.

             26.   Plaintiff has been harmed by Defendant’s infringing activities.

                   COUNT II – INFRINGEMENT OF U.S. PATENT NO. 7,433,698

             27.   The allegations set forth in the foregoing paragraphs 1 through 26 are incorporated

  into this Second Claim for Relief.

             28.   On October 7, 2008, the ’698 patent, entitled “Cell Reselection Signaling Method”

  was duly and legally issued by the United States Patent and Trademark Office from Patent

  Application No. 10/181,078, which is the U.S. National Stage Application of PCT application No.

  PCT/FI01/00038, filed on January 17, 2001, which claims priority to a foreign patent application

  filed on January 17, 2000. A true and correct copy of the ’698 patent is attached as Exhibit 2.




                                                                                         Page 5 of 13
Case 1:20-cv-20813-RNS Document 1 Entered on FLSD Docket 06/20/2019 Page 6 of 13



         29.     Plaintiff is the assignee and owner of the right, title and interest in and to the ʼ698

  patent, including the right to assert all causes of action arising under said patents and the right to

  any remedies for infringement of them.

         30.     Upon information and belief, Defendant has and continues to directly infringe at

  least claims 10 and/or 11 of the ʼ698 patent by making, using, selling, importing, offering for sale,

  providing, practicing, and causing the Accused Instrumentality that infringe the patented methods.

         31.     Upon information and belief, these Accused Instrumentality are used, marketed,

  provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

  users across the country and in this District.

         32.     Upon information and belief, Defendant has induced and continues to induce others

  to infringe at least claims 10 and/or 11 of the ’698 patent under 35 U.S.C. § 271(b) by, among

  other things, and with specific intent or willful blindness, actively aiding and abetting others to

  infringe, including, but not limited to Defendant’s partners, clients, customers/subscribers, and end

  users, whose use of the Accused Instrumentality constitutes direct infringement of at least one

  claim of the ’698 patent.

         33.     In particular, the Defendant’s actions that aid and abet others such as its partners,

  customers/subscribers, clients, and end users to infringe include advertising and distributing the

  Accused Instrumentality and providing instruction materials, training, and services regarding the

  Accused Instrumentality.

         34.     Upon information and belief, the Defendant is liable as a contributory infringer of

  the ʼ698 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

  States the Accused Instrumentality that infringe the patented methods, to be especially made or

  adapted for use in an infringement of the ʼ698 patent. Each of the Accused Instrumentality is a




                                                                                          Page 6 of 13
Case 1:20-cv-20813-RNS Document 1 Entered on FLSD Docket 06/20/2019 Page 7 of 13



  material component for use in practicing the ʼ698 patent and is specifically made and are not a

  staple article of commerce suitable for substantial non-infringing use.

             35.    Defendant was made aware of the ʼ698 patent and its infringement thereof at least

  as early as the date of filing of this Complaint.

             36.    Defendant was also made aware of the ʼ698 patent and its infringement thereof on

  by correspondence from Plaintiff on March 22, 2018.

             37.    Since March 22, 2018, Defendant’s infringement has been, and continues to be

  willful.

             38.    Plaintiff has been harmed by Defendant’s infringing activities.

                   COUNT III – INFRINGEMENT OF U.S. PATENT NO. 8,364,196

             39.    The allegations set forth in the foregoing paragraphs 1 through 38 are incorporated

  into this Third Claim for Relief.

             40.    On January 29, 2013, the ’196 patent, entitled “Cell Reselection Signaling Method”

  was duly and legally issued by the United States Patent and Trademark Office from a patent

  application filed on August 19, 2008 and claims priority a foreign patent application filed on

  January 17, 2000. A true and correct copy of the ’196 patent is attached as Exhibit 3.

             41.    Plaintiff is the assignee and owner of the right, title and interest in and to the ʼ196

  patent, including the right to assert all causes of action arising under said patents and the right to

  any remedies for infringement of them.

             42.    Upon information and belief, Defendant has and continues to directly infringe at

  least claims 1, 2, 14, 17 and/or 18 of the ʼ196 patent by making, using, selling, importing, offering

  for sale, providing, practicing, and causing the Accused Instrumentality that infringe the patented

  methods.




                                                                                             Page 7 of 13
Case 1:20-cv-20813-RNS Document 1 Entered on FLSD Docket 06/20/2019 Page 8 of 13



           43.    Upon information and belief, these Accused Instrumentality are used, marketed,

  provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

  users across the country and in this District.

           44.    Upon information and belief, Defendant has induced and continues to induce others

  to infringe at least claims 1, 2, 14, 17 and/or 18 of the ’196 patent under 35 U.S.C. § 271(b) by,

  among other things, and with specific intent or willful blindness, actively aiding and abetting

  others    to   infringe,   including,   but   not   limited   to   Defendant’s   partners,   clients,

  customers/subscribers, and end users, whose use of the Accused Instrumentality constitutes direct

  infringement of at least one claim of the ’196 patent.

           45.    In particular, the Defendant’s actions that aid and abet others such as its partners,

  customers/subscribers, clients, and end users to infringe include advertising and distributing the

  Accused Instrumentality and providing instruction materials, training, and services regarding the

  Accused Instrumentality.

           46.    Upon information and belief, the Defendant is liable as a contributory infringer of

  the ʼ196 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

  States the Accused Instrumentality that infringe the patented methods, to be especially made or

  adapted for use in an infringement of the ʼ196 patent. Each of the Accused Instrumentality is a

  material component for use in practicing the ʼ196 patent and is specifically made and are not a

  staple article of commerce suitable for substantial non-infringing use.

           47.    Defendant was made aware of the ʼ196 patent and its infringement thereof at least

  as early as the date of filing of this Complaint.

           48.    Defendant was also made aware of the ʼ196 patent and its infringement thereof on

  by correspondence from Plaintiff on March 9, 2016.




                                                                                          Page 8 of 13
Case 1:20-cv-20813-RNS Document 1 Entered on FLSD Docket 06/20/2019 Page 9 of 13



             49.    Since March 9, 2016, Defendant’s infringement has been, and continues to be

  willful.

             50.    Plaintiff has been harmed by Defendant’s infringing activities.

                   COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 7,751,803

             51.    The allegations set forth in the foregoing paragraphs 1 through 50 are incorporated

  into this Fourth Claim for Relief.

             52.    On July 6, 2010, the ’803 patent, entitled “Method and Arrangement For

  Optimizing the Re-Establishment of Connections In a Cellular Radio System Supporting Real

  Time and Non-Real Time Communications” was duly and legally issued by the United States

  Patent and Trademark Office from a patent application filed on February 22, 2001 and claims

  priority to foreign patent applications filed on February 24, 2000 and March 24, 2000. A true and

  correct copy of the ’803 patent is attached as Exhibit 4.

             53.    Plaintiff is the assignee and owner of the right, title and interest in and to the ʼ803

  patent, including the right to assert all causes of action arising under said patents and the right to

  any remedies for infringement of them.

             54.    Upon information and belief, Defendant has and continues to directly infringe at

  least claim 17 of the ʼ803 patent by making, using, selling, importing, offering for sale, providing,

  practicing, and causing the Accused Instrumentality that infringe the patented methods.

             55.    Upon information and belief, these Accused Instrumentality are used, marketed,

  provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

  users across the country and in this District.

             56.    Upon information and belief, Defendant has induced and continue to induce others

  to infringe at least claim 17 of the ’803 patent under 35 U.S.C. § 271(b) by, among other things,

  and with specific intent or willful blindness, actively aiding and abetting others to infringe,


                                                                                             Page 9 of 13
Case 1:20-cv-20813-RNS Document 1 Entered on FLSD Docket 06/20/2019 Page 10 of 13



  including, but not limited to Defendant’s partners, clients, customers/subscribers, and end users,

  whose use of the Accused Instrumentality constitutes direct infringement of at least one claim of

  the ’803 patent.

             57.   In particular, the Defendant’s actions that aid and abet others such as its partners,

  customers/subscribers, clients, and end users to infringe include advertising and distributing the

  Accused Instrumentality and providing instruction materials, training, and services regarding the

  Accused Instrumentality.

             58.   Upon information and belief, the Defendant is liable as a contributory infringer of

  the ʼ803 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

  States the Accused Instrumentality that infringe the patented methods, to be especially made or

  adapted for use in an infringement of the ʼ803 patent. Each of the Accused Instrumentality is a

  material component for use in practicing the ʼ803 patent and is specifically made and are not a

  staple article of commerce suitable for substantial non-infringing use.

             59.   Defendant was made aware of the ʼ803 patent and its infringement thereof at least

  as early as the date of filing of this Complaint.

             60.   Defendant was also made aware of the ʼ803 patent and its infringement thereof on

  by correspondence from Plaintiff on July 11, 2014.

             61.   Since July 11, 2014, Defendant’s infringement has been, and continues to be

  willful.

             62.   Plaintiff has been harmed by Defendant’s infringing activities.

                   COUNT V – INFRINGEMENT OF U.S. PATENT NO. 7,894,443

             63.   The allegations set forth in the foregoing paragraphs 1 through 62 are incorporated

  into this Fifth Claim for Relief.




                                                                                         Page 10 of 13
Case 1:20-cv-20813-RNS Document 1 Entered on FLSD Docket 06/20/2019 Page 11 of 13



         64.     On February 22, 2011, the ’443 patent, entitled “Radio Link Control

  Unacknowledged Mode Header Optimization” was duly and legally issued by the United States

  Patent and Trademark Office from a patent application filed on August 23, 2006, and claims

  priority to provisional patent application No. 60/710,193 filed on August 23, 2005. A true and

  correct copy of the ’443 patent is attached as Exhibit 5.

         65.     Plaintiff is the assignee and owner of the right, title and interest in and to the ʼ443

  patent, including the right to assert all causes of action arising under said patents and the right to

  any remedies for infringement of them.

         66.     Upon information and belief, Defendant has and continues to directly infringe at

  least claim 16 of the ʼ443 patent by making, using, selling, importing, offering for sale, providing,

  practicing, and causing the Accused Instrumentality that infringe the patented methods.

         67.     Upon information and belief, these Accused Instrumentality are used, marketed,

  provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

  users across the country and in this District.

         68.     Upon information and belief, Defendant has induced and continues to induce others

  to infringe at least claim 16 of the ’443 patent under 35 U.S.C. § 271(b) by, among other things,

  and with specific intent or willful blindness, actively aiding and abetting others to infringe,

  including, but not limited to Defendant’s partners, clients, customers/subscribers, and end users,

  whose use of the Accused Instrumentality constitutes direct infringement of at least one claim of

  the ’443 patent.

         69.     In particular, the Defendant’s actions that aid and abet others such as its partners,

  customers/subscribers, clients, and end users to infringe include advertising and distributing the




                                                                                         Page 11 of 13
Case 1:20-cv-20813-RNS Document 1 Entered on FLSD Docket 06/20/2019 Page 12 of 13



  Accused Instrumentality and providing instruction materials, training, and services regarding the

  Accused Instrumentality.

             70.    Upon information and belief, the Defendant is liable as a contributory infringer of

  the ʼ443 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

  States the Accused Instrumentality that infringe the patented methods, to be especially made or

  adapted for use in an infringement of the ʼ443 patent. Each of the Accused Instrumentality is a

  material component for use in practicing the ʼ443 patent and is specifically made and are not a

  staple article of commerce suitable for substantial non-infringing use.

             71.    Defendant was made aware of the ʼ443 patent and its infringement thereof at least

  as early as the date of filing of this Complaint.

             72.    Defendant was also made aware of the ʼ443 patent and its infringement thereof on

  by correspondence from Plaintiff on March 22, 2018.

             73.    Since March 22, 2018, Defendant’s infringement has been, and continues to be

  willful.

             74.    Plaintiff has been harmed by Defendant’s infringing activities.

                                            JURY DEMAND

             Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

  jury on all issues triable as such.

                                        PRAYER FOR RELIEF

             WHEREFORE, Plaintiff demands judgment for itself and against Defendant as follows:

             A.     An adjudication that Defendant have infringed the ’561, ’698, ’196, ’803, and ’443

  patents;

             B.     An award of damages to be paid by Defendant adequate to compensate Plaintiff for

  Defendant’s past infringement of the ’561, ’698, ’196, ’803, and ’443 patents, and any continuing


                                                                                         Page 12 of 13
Case 1:20-cv-20813-RNS Document 1 Entered on FLSD Docket 06/20/2019 Page 13 of 13



  or future infringement through the date such judgment is entered, including interest, costs,

  expenses and an accounting of all infringing acts including, but not limited to, those acts not

  presented at trial;

          C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

  Plaintiff’s reasonable attorneys’ fees; and

          D.      An award to Plaintiff of such further relief at law or in equity as the Court deems

  just and proper.


   Dated: June 20, 2019                         DEVLIN LAW FIRM LLC

                                                /s/ Timothy Devlin
                                                Timothy Devlin (No. 4241)
                                                tdevlin@devlinlawfirm.com
                                                1526 Gilpin Avenue
                                                Wilmington, Delaware 19806
                                                Telephone: (302) 449-9010
                                                Facsimile: (302) 353-4251

                                                Attorneys for Plaintiff
                                                SISVEL INTERNATIONAL S.A.




                                                                                       Page 13 of 13
